Citation Nr: 0740160	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  94-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic peripheral neuropathy, right upper 
extremity, for the period from December 20, 2000, to January 
21, 2002.

3.  Entitlement to an initial disability rating in excess of 
30 percent for diabetic peripheral neuropathy, right upper 
extremity, from January 22, 2002.

4.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic peripheral neuropathy, left upper 
extremity, for the period from December 20, 2000, to January 
21, 2002.

5.  Entitlement to an initial disability rating in excess of 
20 percent for diabetic peripheral neuropathy, left upper 
extremity, from January 22, 2002.

6.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic peripheral neuropathy, right lower 
extremity, for the period from December 20, 2000, to January 
21, 2002.

7.  Entitlement to an initial disability rating in excess of 
30 percent for diabetic peripheral neuropathy, right lower 
extremity, for the period from January 22, 2002, to the 
present.

8.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic peripheral neuropathy, left lower 
extremity, for the period from December 20, 2000, to January 
21, 2002.

9.  Entitlement to an initial disability rating in excess of 
30 percent for diabetic peripheral neuropathy, left lower 
extremity, from January 22, 2002.

10.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2002 that 
was entered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  This matter was 
most recently before the Board of Veterans' Appeals (Board) 
in August 2006, when it was remanded to the RO through the 
VA's Appeals Management Center (AMC) in Washington, DC.  The 
purposes of such remand were to furnish a copy of a 
supplemental statement of the case to the veteran's 
representative, to afford the veteran complete notice under 
the Veterans Claims Assistance Act of 2000, as codified at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to afford the 
veteran a VA aid and attendance examination, and to 
facilitate readjudication of the issues on appeal.  Notice is 
taken that, following the RO's attempts to complete the 
requested actions, a supplemental statement of the case 
(SSOC) was furnished to the veteran in June 2007, following 
which additional documentary evidence was received by the RO, 
albeit without issuance of a further SSOC.  Included in that 
evidence were duplicate reports of VA laboratory testing of 
May 2007, including findings pertinent to the veteran's 
diabetes, but such were considered by the RO in its June 2007 
SSOC.  The remainder of the evidence submitted does not have 
a direct bearing on the outcome of any of the appellate 
issues and, as such, the need to solicit a waiver or return 
this case for another SSOC is obviated.  

The issue of the veteran's entitlement to a special monthly 
compensation based on the need for aid and attendance of 
another person is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  From December 20, 2000, to the present, the veteran's 
diabetes mellitus has required the use of an oral 
hypoglycemic agent and a restricted diet; use of insulin or 
regulation of activities is not shown and evidence of 
episodes of ketoacidosis or hypoglycemic reactions, 
retinopathy of any significance, or a progressive loss of 
weight or strength, is lacking.  

2.  From December 20, 2000, to January 21, 2002, the 
veteran's diabetic peripheral neuropathy of each upper and 
lower extremity was productive of not more than mild 
incomplete paralysis of the median and external popliteal 
nerves, respectively.  

3.  From January 22, 2002, to the present, the veteran's 
diabetic peripheral neuropathy of each upper extremity was 
productive of not more than moderate incomplete paralysis of 
the median nerve.  

4.  From January 22, 2002, to the present, the veteran's 
diabetic peripheral neuropathy of each lower extremity was 
productive of not more than severe incomplete paralysis of 
the external popliteal nerve.  

5.  None of the service-connected disabilities herein at 
issue is shown to have necessitated frequent periods of 
hospital care or resulted in a marked interference with 
employment at any time since December 2000.  


CONCLUSIONS OF LAW

1.  From December 20, 2000, to the present, the criteria for 
the assignment of an initial or staged rating in excess of 20 
percent for diabetes mellitus have not been met.  U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2007).

2.  From December 20, 2000, to January 21, 2002, the criteria 
for the assignment of an initial or staged rating in excess 
of 10 percent for diabetic peripheral neuropathy, right upper 
extremity, have not been met.  U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8515 (2007).

3.  From January 22, 2002, to the present, the criteria for 
the assignment of an initial or staged rating in excess of 30 
percent for diabetic peripheral neuropathy, right upper 
extremity, have not been met.  U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8515 (2007).

4.  For the period from December 20, 2000, to January 21, 
2002, the criteria for the assignment of an initial or staged 
rating in excess of 10 percent for diabetic peripheral 
neuropathy, left upper extremity, have not been met.  
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8515 (2007).

5.  For the period from January 22, 2002, to the present, the 
criteria for the assignment of an initial or staged rating in 
excess of 20 percent for diabetic peripheral neuropathy, left 
upper extremity, have not been met.  U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8515 (2007).

6.  For the period from December 20, 2000, to January 21, 
2002, the criteria for the assignment of an initial or staged 
rating in excess of 10 percent for diabetic peripheral 
neuropathy, right lower extremity, have not been met.  
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8521 (2007).

7.  For the period from January 22, 2002, to the present, the 
criteria for the assignment of an initial or staged rating in 
excess of 30 percent for diabetic peripheral neuropathy, 
right lower extremity, have not been met.  U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8521 (2007).

8.  From December 20, 2000, to January 21, 2002, the criteria 
for the assignment of an initial or staged rating in excess 
of 10 percent for diabetic peripheral neuropathy, left lower 
extremity, have not been met.  U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8521 (2007).

9.  For the period from January 22, 2002, to the present, the 
criteria for the assignment of an initial or staged rating in 
excess of 30 percent for diabetic peripheral neuropathy, left 
lower extremity, have not been met.  U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in August 2006 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been completed in full as 
directed, and it is of note that neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through various letters from the RO, including those of 
February October 2005 and February 2007.  The appellant was 
thereby notified that he should submit all pertinent evidence 
in his possession, and in addition, he was afforded the 
notice required under Dingess/Hartman.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the 
claims herein at issue was not prepared and furnished to the 
veteran-appellant prior to entry of the initial RO decision, 
and notice relating to Dingess/Hartman was provided to him at 
a time much subsequent thereto.  Where the VCAA notice is 
defective, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated  prior to the issuance of a 
supplemental statement of the case by the RO in June 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  More timely 
VCAA notice would not have operated to alter the outcome of 
the issues on appeal, in view of the fact that the record 
does not demonstrate entitlement to any increase in the 
initial evaluations previously assigned by the RO for the 
veteran's diabetes mellitus and diabetic peripheral 
neuropathy of each extremity.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that any defect in the timing of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record many 
examination and treatment records compiled by VA and non-VA 
sources, as well as a variety of other evidence.  The veteran 
has been afforded multiple VA examinations, which provided 
findings that are adequate for rating purposes, and an RO 
hearing.  Further, the veteran has indicated that he has no 
further evidence to submit.  Inasmuch as there is ample 
evidence of record to render an appellate decision, and, as 
such, there is no duty to obtain in this instance any further 
VA medical examination or to solicit any additional medical 
opinion.  38 C.F.R. § 3.326.  Accordingly, it is found VA has 
satisfied its duties under the VCAA.

Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered 
in the appeal of an initial assignment of a rating 
disability, as is the case with all of the issues on appeal 
other that the SMC claim addressed in the remand below, was 
not limited to that reflecting the then current severity of 
the disorder.
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in 38 C.F.R. § 3.321 an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Diabetes Mellitus

Service connection for diabetes mellitus, type II, as due to 
herbicide exposure, was established by RO action in April 
2002.  At that time, a 20 percent schedular evaluation was 
assigned therefor under 38 C.F.R. § 4.119, DC 7913, effective 
from July 9, 2001.  Further RO action in May 2002 modified 
the effective date for the grant of service connection for 
diabetes mellitus to December 20, 2000, without change in the 
previously assigned 20 percent rating.  

Given that the veteran timely appealed the initial rating 
assigned in April 2002, the holding in Fenderson v. West, 12 
Vet. App. 119 (1999) is applicable.  Under Fenderson, at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found.  As such, the question herein presented for review is 
whether an initial schedular rating in excess of 20 percent 
is in order throughout the period from December 20, 2000, to 
the present. 

A 20 percent evaluation is assignable where diabetes mellitus 
requires insulin and a restricted diet, or oral hypoglycemic 
agents and a restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. A 100 percent disability 
rating will be assigned when diabetes mellitus requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either a progressive loss of weight and 
strength or complications which would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, DC 7913.

According to Note (1), following DC 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered to be part of the diabetic 
process under DC 7913.

The record, as developed since December 20, 2000, identifies 
the veteran's use of one or more hypoglycemic agents with 
adequate control being achieved with such use.  While it is 
indicated that the veteran follows a low carbohydrate, 1800-
calorie diet of the American Diabetes Association, use of 
insulin has not been required, nor is there any indication of 
any restriction of activity imposed by a medical professional 
as a result of his diabetes mellitus.  Episodes of 
ketoacidosis or hypoglycemic reactions, progressive loss of 
weight or strength, or other complications are not 
documented, despite the veteran testimony in March 2004 as to 
an eight-pound weight loss.  Most examining and treating 
medical professionals have reported that the veteran does not 
have diabetic retinopathy, including when he most recently 
underwent a VA eye examination in May 2007.  As such, there 
is no basis for a separate evaluation for retinopathy based 
on diminished visual acuity, as per DC 6080 and all 
applicable alternate criteria.  On the basis of the 
foregoing, a preponderance of the evidence is found to be 
against the veteran's claim for an initial or staged rating 
in excess of 20 percent for the period from December 2000 to 
the present for his diabetes mellitus.  Fenderson, supra.  

Diabetic Peripheral Neuropathy

Service connection for diabetic peripheral neuropathy was 
established by RO action in April 2002, at which time 
separate 10 percent schedular evaluations were assigned for 
each upper and lower extremity, effective from July 9, 2001, 
under DCs 8515 and 8521, respectively.  The effective date 
for each such grant of service connection was modified by RO 
action in May 2002, to December 20, 2000.  By subsequent 
decision in March 2004, the RO increased the ratings assigned 
for each extremity, effective from January 22, 2002.  The 
right upper, and right and left lower extremity ratings were 
increased from 10 to 30 percent, and the rating for the left 
(minor or nondominant) upper extremity was increased from 10 
to 20 percent.  

As he had with his initial disability rating for diabetes, 
the veteran also challenged the initial ratings assigned for 
his diabetic peripheral neuropathy of each extremity.  To 
that extent, the holding in Fenderson, supra, is for 
application and thus, the questions presented by this appeal 
are whether initial or staged ratings in excess of 10 percent 
are warranted during the period from December 20, 2000, to 
January 21, 2002 and whether initial or staged ratings in 
excess of the 20 (left upper extremity) and 30 percent (right 
upper and both lower extremities) ratings assigned from 
January 22, 2002, to the present, are warranted.  

Neurological disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups, including 
neuritis and neuralgia.  Under 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  Neuritis, cranial or peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes will be that for moderate incomplete 
paralysis.  38 C.F.R. § 4.123 (2007).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2007).  

Pursuant to DC 8515, a 10 percent rating is appropriate for 
both the major and minor hand when there is mild incomplete 
paralysis of the median nerve.  For moderate incomplete 
paralysis, a 30 percent rating is assigned for the major hand 
and a 20 percent rating is assigned for the minor hand.  For 
severe incomplete paralysis, a 50 percent rating is assigned 
for the major hand and a 40 percent rating is assigned for 
the minor hand.  A 70 percent rating is assigned for complete 
paralysis of the median nerve on the major side with such 
manifestations such as the hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Complete paralysis of the minor hand is rated 
as 50 percent disabling.

Under DC 8521, mild incomplete paralysis of the external 
popliteal nerve (common peroneal) warrants a 10 percent 
rating; moderate incomplete paralysis of the external 
popliteal nerve warrants a 20 percent rating.  A 30 percent 
disability rating is warranted where there is severe 
incomplete paralysis of the external popliteal nerve, and a 
40 percent disability rating is warranted where there is 
complete paralysis of that nerve with foot drop and slight 
droop of first phalanges of all toes, inability to dorsiflex 
the foot, extension (dorsal flexion) of the proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and where anesthesia covers the entire 
dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.

Notice is taken that prior to the period from December 22, 
2000, to January 21, 2002, the veteran underwent podiatric 
surgery on each foot in 1996 for nonservice-connected 
bilateral foot disability, to include hallux limitus and a 
Haglund's deformity of the left foot and hallus limitus and 
severe degenerative joint disease of the right first 
metatarsal phalangeal joint.  In addition, treatment records 
compiled prior to and during that period reflect non-service-
connected diagnoses of fibromyalgia and gout.  

During the period from December 2000 to January 2002, the 
veteran was seen by his private physician in December 2000, 
when he complained of painful feet.  Examination showed no 
redness of the extremities, and neurologically, deep tendon 
reflexes were trace on the right and absent on the left.  No 
pertinent impression was noted.  He was also seen as an 
outpatient by VA in January 2001, when there were noted to be 
no pedal pulses and subjective symptoms involving tingling 
and numbness.  Motor and sensory examination was judged to be 
normal.  Private treatment notes in June 2001 are noteworthy 
for the absence of deep tendon reflexes.  In October 2001, 
his extremities were warm on evaluation, with one plus pedal 
edema and stasis dermatitis.  No musculoskeletal 
abnormalities were noted.  Pedal pulses were absent, but no 
motor or sensory abnormality was present.  Such was followed 
by a diabetic foot examination showing decreased touch and 
tingling sense on monofilament evaluation.  No dorsalis pedis 
and posterior tibial pulses were palpated.  

Evidence developed during the period on and after January 22, 
2002, includes the report of a VA diabetes mellitus 
examination in January 2002.  Clinically, there were 
questionable sensory changes of the extremities, with good 
pulses and no edema.  Regarding nonservice-connected 
fibromyalgia, some trigger point tenderness in the elbow 
areas and between the scapulae was shown.  Findings from a VA 
podiatric examination in February 2002 yielded a diagnosis of 
severe hallus rigidus bilaterally, secondary to prior foot 
surgery.  On a VA neurological examination in February 2002, 
motor and strength testing were 5/5 all over, and there was 
no evidence of atrophy.  Deep tendon reflexes were two plus 
and symmetrical in both upper extremities, one plus of the 
biceps and triceps.  The knee jerks were one plus and 
symmetrical, bilaterally.  Ankle jerks were absent; plantar 
reflexes were flexor.  His gait was normal and Romberg's 
testing was mildly positive.  Decreased light touch and 
pinprick were noted on both hands distally and of both legs 
and feet.  Vibration sense was reduced in both feet.  The 
diagnosis was of diabetic peripheral neuropathy.  

A private attending physician indicated in December 2002 
correspondence that the veteran's lower extremity neuropathy 
was more disabling than it was rated.  The veteran was noted 
to be at risk for the development of foot ulcers and falling, 
which severely limited his freedom of motion by at least 30 
percent.  

In a December 2002 report from an attending podiatrist, it 
was set forth that the veteran suffered from a variety of 
lower extremity symptoms, including pain after walking short 
distances and numbness unrelated to activity.  Noted findings 
included a decrease in the posterior tibial and dorsalis 
pedis pulses and marked sensory losses.  Such were noted to 
put the veteran at risk for the development of diabetic or 
ischemic foot ulcerations.  

Further VA medical examinations followed.  In December 2002, 
a VA diabetes mellitus examination showed the extremities to 
be warm to touch, with decreased pulses.  No obvious 
ulcerations were noted.  A VA neurological evaluation in 
January 2003 identified motor strength to be 5/5, except hand 
grips and dorsiflexion of the ankle and great toes, all which 
were -5/5.  Some atrophy of the small muscles of the hands, 
including the hypothenar and thenar muscles, was present.  
The veteran rose and moved about slowly due to painful feet.  
Motor strength was otherwise 5/5 throughout.  Deep tendon 
reflexes were one plus of the brachioradialis, one plus of 
the triceps, and two plus of the biceps.  Knee jerks were one 
plus and symmetrical; ankle jerks were trace to absent; 
plantars were flexor.  The veteran walked slowly and had a 
positive Romberg's sign.  Heel and toe walking was difficult.  
Decreased pinprick and light touch sensation were noted in a 
glove and stocking distribution over both upper and lower 
extremities.  There was hyperesthesia of the feet.  Vibration 
and position sense was decreased over both great toes.  The 
diagnosis was of peripheral neuropathy of both upper and 
lower extremities, secondary to diabetes mellitus type II.  

An electromyogram and nerve conduction testing were 
undertaken in February 2004, findings from which culminated 
in entry of diagnostic impressions of moderately severe 
sensori-motor axonal neuropathy affecting the upper and lower 
limbs; median nerve entrapment at both wrists (carpal tunnel 
syndrome); and coexisting cervical and/or lumbar spine 
radiculopathy cannot be ruled out.   

A private attending internist indicated in a note, dated in 
March 2004, that the veteran had moderate to severe diabetic 
neuropathy.  Such examiner further noted that the foregoing 
resulted in an unsteady gait and limitation to ambulation.  

In all, there is no showing of more than mild incomplete 
paralysis of the median or external popliteal nerve during 
the period from December 20, 2000, to January 21, 2002.  To 
that extent, there is no basis for the assignment of ratings 
in excess of 10 percent under DCs 8515 and 8521, as 
applicable, at any point during that period. Fenderson, 
supra.

A greater level of impairment is identified on and after 
January 22, 2002, as to each affected nerve, including that 
of the left upper extremity, which the RO has previously 
evaluated on the basis of severe incomplete paralysis of the 
external popliteal nerves of the lower extremities and the 
median nerves of the upper extremities.  Because the veteran 
is right-handed, the rating for the left upper extremity is 
at the 20 percent level, as opposed to the 30 percent for the 
dominant side; no such distinction regarding dominance is 
made with respect to the lower extremities.  

For the assignment of the next higher evaluation, there must 
be a showing of complete paralysis of any of the affected 
nerves in the lower extremities.  The record fails to denote 
complete paralysis of any such nerve.  In sum, the indicia of 
complete paralysis set forth in the applicable DCs for the 
median and external popliteal nerves are not demonstrated to 
the required degree.  Notwithstanding a showing of some 
atrophy of the thenar muscles, diminished hand grip strength, 
pain, numbness, and foot hyperesthesia, some of those 
manifestations may be traceable to nonservice-connected 
entities such as carpal tunnel syndrome and fibromyalgia, but 
even considering all such manifestations to be attributable 
to the service-connected peripheral neuropathy, the record 
simply fails to document a level of impairment for which an 
increased initial or staged rating is assignable for any 
affected extremity.  Thus, a preponderance of the evidence is 
against the assignment of an initial rating in excess of 20 
percent for peripheral neuropathy of the left (nondominant) 
upper extremity and initial ratings greater than 30 percent 
for diabetic peripheral neuropathy of the right upper 
extremity and for each of the lower extremity, for the period 
on and after January 22, 2002.  Fenderson, supra.  

Extraschedular Consideration

It is noteworthy that an extraschedular evaluation is 
assigned in the exceptional case where it is determined that 
the schedular evaluation is found to be inadequate.  38 
C.F.R. § 3.321(b)(1).  Pursuant to regulation, the governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as a marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The record when viewed as a whole does not indicate that the 
veteran's diabetes mellitus or diabetic peripheral neuropathy 
has at any time since January 2000 resulted in an exceptional 
or unusual disability picture.  The medical data submitted, 
and other evidence on file, do not illustrate a disability 
picture that renders impractical the application of the 
regular schedular standards.  There likewise is no showing of 
any period of hospitalization since January 2000 for 
treatment of the entities in question or persuasive evidence 
of a marked interference with employment due exclusively to 
either.  Moreover, no medical professional has offered a 
finding or opinion to the effect that the veteran's diabetes 
mellitus or peripheral neuropathy markedly interferes with 
any employment.

On the basis of the foregoing, it is concluded that the 
preponderance of the evidence is against finding that the 
regular schedular standards are inadequate as to the 
veteran's service-connected diabetes mellitus and diabetic 
peripheral neuropathy.  And in the absence of such factors as 
frequent hospitalization for any of the disabilities at issue 
or marked interference with employment attributable to any of 
these disabilities, there is no basis for a referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1); see also, e.g., 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An initial or staged disability rating in excess of 20 
percent from January 20, 2000, for diabetes mellitus is 
denied.  

An initial or staged disability rating in excess of 10 
percent for diabetic peripheral neuropathy, right upper 
extremity, for the period from December 20, 2000, to January 
21, 2002, is denied.  

An initial or staged disability rating in excess of 30 
percent for diabetic peripheral neuropathy, right upper 
extremity, from January 22, 2002, is denied.

An initial or staged disability rating in excess of 10 
percent for diabetic peripheral neuropathy, left upper 
extremity, for the period from December 20, 2000, to January 
21, 2002, is denied.  

An initial or staged disability rating in excess of 20 
percent for diabetic peripheral neuropathy, left upper 
extremity, from January 22, 2002, is denied.

An initial or staged disability rating in excess of 10 
percent for diabetic peripheral neuropathy, right lower 
extremity, for the period from December 20, 2000, to January 
21, 2002, is denied.  

An initial or staged disability rating in excess of 30 
percent for diabetic peripheral neuropathy, right lower 
extremity, from January 22, 2002, is denied.  

An initial or staged disability rating in excess of 10 
percent for diabetic peripheral neuropathy, left lower 
extremity, for the period from December 20, 2000, to January 
21, 2002, is denied.  

An initial or staged disability rating in excess of 30 
percent for diabetic peripheral neuropathy, left lower 
extremity, from January 22, 2002, is denied.


REMAND

Since the RO last adjudicated the veteran's claim for special 
monthly compensation in June 2007 and following the conduct 
of a VA medical examination in May 2007, specifically for the 
purpose of determining entitlement thereto, the RO by its 
rating decision of August 2007 found the veteran entitled to 
service connection for coronary artery disease.  In light of 
the foregoing, further procedural and evidentiary 
development, as set forth below, is deemed to be necessary.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  The RO/AMC must obtain any and all 
pertinent VA treatment records, not 
already associated with the veteran's 
claims folder, which were compiled since 
February 2006 for inclusion in the file.  

2.  Thereafter, the veteran is to be 
afforded a VA aid and attendance 
examination.  The claims file must be 
made available to the examiner for his or 
her review.  Following the review of the 
relevant evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner should 
be asked to determine whether the 
veteran's service-connected post-
traumatic stress disorder, diabetes 
mellitus, diabetic peripheral neuropathy 
of the upper and lower extremities, 
coronary artery disease, and bilateral 
cataracts cause him to need the 
assistance of another person to dress or 
undress himself; keep himself ordinarily 
clean and presentable; feed himself 
(including whether this is affected by 
loss of coordination of upper extremities 
or through extreme weakness); and attend 
to the wants of nature.  The examiner 
should also determine whether the 
veteran's service-connected disabilities 
as set forth above cause any incapacity, 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his or her daily 
environment; and whether such 
disabilities necessitate a frequent need 
of adjustment of any special prosthetic 
or orthopedic appliances which by reason 
of the particular disability cannot be 
done without aid (this will not include 
the adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.)

3.  The RO/AMC must then review the 
expanded record and readjudicate the 
claim for entitlement to special monthly 
compensation based upon the need for aid 
and attendance.  If the benefit sought on 
appeal is granted, the veteran and his 
representative must be furnished an 
appropriate SSOC and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


